DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s response/argument filed 05/27/2022. Claims 1-4, 8-11, and 15-17 have been amended. No claims have been added nor cancelled by this amendment. Accordingly, claims 1-19 and 21 are pending.

				Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/27/2022 have been fully considered by the examiner.

Response to Arguments
Applicant’s arguments, see pages 9-14, filed 05/27/2022 with respect to the rejection(s) of claim 1-19, and 21 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 

Allowable Subject Matter
Claims 1-19 and 21 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The limitation of independent claims 1, 8, and 15: A method comprising: receiving current data captured by at least one sensor on an autonomous vehicle as the autonomous vehicle navigates a route; determining, by an internal computing system on the autonomous vehicle, an inconsistency between pre-mapped data describing a location on a map and the current data, the current data describing a new feature of the location that is not described in the pre- mapped data; determining a structure of the new feature based on an analysis of horizontal cross- sections of the current data, wherein the structure of the new feature includes lane information of a road; classifying the new feature based on the structure of the new feature; and sending, to a remote computing system, an update to semantic labels of the pre- mapped data that is based on the classification of the new feature to determine whether to restrict autonomous driving within the location based on the new feature. (The primary reference Yang US20180188038A1 discloses the limitation “A method comprising: receiving current data captured by at least one sensor on an autonomous vehicle as the autonomous vehicle navigates a route” and “determining, by an internal computing system on the autonomous vehicle, an inconsistency between pre-mapped data describing a location on a map and the current data, the current data describing a new feature of the location that is not described in the pre-mapped data,” but fails to disclose the limitation “determining a structure of the new feature based on an analysis of horizontal cross- sections of the current data, wherein the structure of the new feature includes lane information of a road;” while the secondary reference Miller US20200401823A1 teaches” Sending, to a remote computing system an update to semantic labels of the pre-mapped data that is based on the classification of the new feature” but fails to teach the newly amended limitation “sending, to a remote computing system, an update to semantic labels of the pre- mapped data that is based on the classification of the new feature to determine whether to restrict autonomous driving within the location based on the new feature.” This limitation and in combination with the other elements in the claim is not anticipated nor made obvious by the prior art on record.)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334. The examiner can normally be reached M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669